Citation Nr: 0412699	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dementia, claimed as a 
residual of toxic fuel exposure. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Louis, Missouri.  The veteran perfected 
his appeal of this issue and the Board issued a decision in 
January 2001.  This January 2001 Board decision was vacated 
via a November 2001 order of the United States Court of 
Appeals for Veterans Claims (Court).  This matter is again 
before the Board for appellate review.  A hearing was held 
before a hearing officer at the RO in November 1998 and 
before the undersigned Veterans Law Judge in September 2003.

It appears from the record that the veteran has raised a 
claim of entitlement to service connection for axonal 
neuropathy.  The Board refers this claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained.

2.  While in service, the veteran was a petroleum storage 
specialist and he progressively became a disciplinary problem 
while on active duty.

3.  The veteran has a current diagnosis of dementia, which 
competent medical evidence links to his in-service toxic fuel 
exposure.




CONCLUSION OF LAW

Dementia was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statements in support of claim and hearing testimony reflect 
that, in essence, the veteran asserts that his current 
cognitive impairment is the result of exposure to toxic 
materials while he was on active duty.  Accordingly, he feels 
he is entitled to service connection for his cognitive 
difficulties.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).  Service connection also 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records indicate that upon 
examination for enlistment in May 1959, he was clinically 
evaluated as psychiatrically and neurologically normal.  In 
July 1960 he was found behind a bowling alley under the 
influence of alcohol with a few cuts on his chest and arm.  
In September 1960 he was seen for a superficial laceration on 
his abdomen.  The November 1960 examination report for 
separation reflects that the veteran was again clinically 
evaluated as psychiatrically and neurologically normal.

The veteran's service personnel records reveal that he was a 
petroleum storage specialist and that after he was assigned 
to a new unit in November 1959, he progressively became a 
disciplinary problem.  An October 1960 personnel record 
reflects that at the outset, the veteran's offenses were very 
minor in nature, but that in June 1960, he admitted to the 
willful destruction of private property and the possession of 
a dangerous weapon.  He missed unit formations and was 
frequently reported for failing to go to work.  The personnel 
record reflects that in most instances the veteran's behavior 
was the result of alcoholic beverages.  The record indicates 
that the veteran reported being attacked on two occasion but 
that there was strong reason to believe that the wounds were 
self-inflicted and his misconduct had eventually resulted in 
his being reported absent without leave.  He was referred to 
trial by summary court marital for that offense.  

September 1974 private medical records reflect that the 
veteran was treated for alcohol addiction and a passive 
aggressive personality disorder and was prescribed Sparine.  
Another September 1974 private medical record contains 
diagnoses of anxiety reaction and habitual excessive 
drinking.  A different September 1974 record reflects that 
the veteran's wife had recently died shortly after an 
exploratory surgery due to abdominal cancer.  A March 1975 
private medical record reflects that the veteran was again 
treated for acute alcoholism, in partial remission, and a 
depressive neurosis in a passive aggressive personality.

VA treatment records from 1975 reflect that the veteran was 
treated for feet problems and that a neurologic defect was to 
be ruled out.

VA treatment records from 1997 reflect treatment for anxiety, 
depression and a social phobia.  A February 1998 VA treatment 
record reflects that the veteran's wife indicated via a phone 
call that the veteran was having more difficulty with his 
memory and could not remember where he was at times.  The 
record contains an impression to rule-out early dementia and 
an appointment was made with the VA physician and a VA 
psychologist.  An April 1998 statement from the VA 
psychologist, with a March 1998 VA treatment record attached, 
reflects that testing revealed that the veteran was clearly 
cognitively impaired and that the psychologist was not able 
to tell from the testing conducted, the source of the 
impairment.

June 1998 Social Security Administration records reflect that 
the veteran was determined as disabled pursuant to the Social 
Security Act due to a primary diagnosis of an organic mental 
disorder with a secondary diagnosis of an affective disorder.  
A July 1998 private psychological evaluation report contains 
a diagnosis of dementia, not otherwise specified.  

In brief, the current evidence reveals the presence of a 
cognitive impairment, characterized as dementia.  As such, 
the question before the Board is whether the veteran's 
dementia is medically linked to his period of service such 
that service connection is warranted.  
 
An October 1998 letter from a VA physician indicates that the 
physician believed it likely that the veteran's exposure to 
petroleum based solvents during his military service very 
likely was the etiology of his cognitive deficits as other 
investigations did not reveal a clear cause.

An October 2000 medical opinion report from a VA specialist, 
holding both a medical degree and a psychology degree, 
reflects that the specialist indicated that the veteran's 
recent changes in personality were more likely attributable 
to his recent decline in cognitive functioning, which was not 
likely related to solvent exposure that had ended forty years 
previously.  Relying on a case study, the specialist 
indicated that is was not likely that gross, or even subtle, 
effects on brain functioning became evident years or decades 
after exposure to a toxin.  The report further indicates that 
once exposure to a toxin was removed, the reversible effect 
were expected to improve and that while sometimes symptoms 
could persist, no decline due specifically to the toxin was 
expected if the exposure to the toxin was removed.  The 
report reflects that a progressive decline in intellectual 
functioning years after exposure to a toxin would indicate 
that some other process on the brain was present.

A November 2000 letter from the veteran's treating VA 
psychologist reflects that the psychologist felt quite sure 
that the veteran's impairment had not recently occurred and 
was not due to any exposure or events following military 
service.  In a January 2001 letter, the VA psychologist 
further indicates that it seemed likely the veteran was 
cognitively impaired due to his exposure to toxic agents 
while in the military.  A June 2002 letter from the VA 
psychologist again reflects that he felt the veteran's 
significant psychomotor slowing was likely caused by his 
extensive exposure to jet fuels while the veteran was in the 
military.  The VA psychologist further indicated that while 
the veteran used to indulge in alcoholic beverages, the 
psychologist did not believe that this played any significant 
role in the veteran's psychomotor slowing, especially since 
the veteran had abstained from alcohol for the preceding 20 
years.  

A September 2003 report from a private consulting forensic 
psychologist indicates that the medical literature that the 
VA specialist relied upon for his October 2000 medical 
opinion was contradicted by a widely published authority on 
the subject.  The report further reflects that it seemed 
easily plausible that the veteran's disabling problems were 
related to exposure to toxic jet fuel while he was on active 
duty.

In a February 2004 letter, the veteran's treating VA 
psychologist indicated that the veteran's behavioral 
deterioration while in service was most likely due to his 
exposure to highly toxic fuel.

In short, the evidence contains both positive and negative 
opinions regarding whether the veteran's current cognitive 
impairment/dementia is etiologically linked to in-service 
toxic fuel exposure.  As such, the Board must weigh the 
probative value and materiality of the evidence of record. 

The veteran's treating VA psychologist has submitted numerous 
favorable opinions on the veteran's behalf.  There is no 
requirement that additional evidentiary weight be given to 
the opinion of a psychologist who treats a veteran; courts 
have repeatedly declined to adopt the "treating physician 
rule".  See White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993).  That is not to 
say that the Board will ignore the opinion of the veteran's 
treating psychologist.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Here, the treating VA psychologist has 
repeatedly offered etiological opinions without giving 
specific rationales for his opinions.  The lack of specific 
rationales lessens the probative value of the treating VA 
psychologist's opinions.  The favorable opinion contained in 
an October 1998 letter is slightly more probative as the VA 
physician offered some rationale for his opinion by 
indicating that other investigations did not reveal a clear 
cause of the etiology of the veteran's cognitive deficits.  
But again, the brevity of the rationale provided lessens the 
probative value of the favorable opinion contained in the 
October 1998 letter.

The most probative medical opinions of record, both offering 
clear and specific rationales for their opinions, are 
contained in the October 2000 medical opinion report from a 
VA specialist and the September 2003 report from a private 
consulting forensic psychologist.  While the VA specialist's 
opinion could be accorded more probative value due to his 
additional medical training and expertise in neuropsychiatry 
and dementia, his report reflects that he admitted to not 
recalling ever treating a patient for the acute toxic effects 
of petroleum products on their mental or intellectual 
functioning.  In addition to his medical training and 
expertise, the VA specialist relied upon case study and 
article research in determining that is was not likely that 
the veteran's decline in cognitive functioning was related to 
in-service solvent exposure.  In comparison, the consulting 
forensic psychologist contrasted the VA specialist opinion 
with different research and a published case study to support 
his favorable etiological opinion.  In short, the Board finds 
that the probative medical opinions of record are in direct 
contrast such that there is an approximate balance of 
positive and negative evidence concerning the etiology of the 
veteran's diagnosis of organic dementia.  When the evidence 
is in equipoise, the doctrine of reasonable doubt requires 
that the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Accordingly, the Board finds that with 
resolution of every reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran's dementia is linked 
to his in-service toxic fuel exposure such that service 
connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).

Since the benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act of 
2000.  


ORDER

Service connection for dementia is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



